United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
INSTALLATION MANAGEMENT
)
COMMAND, Fort Drum, NY, Employer
)
___________________________________________ )
D.G., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 14-0715
Issued: June 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from an August 29, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the filing of this appeal and the last merit decision, issued on July 18, 2012 and
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this claim.2

1
2

5 U.S.C. § 8101 et seq.

The record contains February 24 and April 9, 2014 OWCP nonmerit decisions denying reconsideration of the
July 18, 2012 OWCP decision. The Board and OWCP cannot simultaneously exercise jurisdiction over the same
issue. See 20 C.F.R. § 501.2(c)(3). As OWCP issued its decision while the Board has jurisdiction over the matter in
dispute, they are null and void. See Lawrence Sherman, 55 ECAB 35 (2004); Russell E. Lerman, 43 ECAB 770
(1992); Douglas E. Billings, 41 ECAB 880 (1990).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 7, 2009 appellant, then a 56-year-old office aid, filed a traumatic injury claim
alleging that on April 3, 2009 he sustained back pain while cutting grass, bending and lifting at
work. He did not stop work. The employing establishment noted that no injury was reported at
the time and that appellant never notified his supervisors of an injury. It also noted that he was
on medical restrictions at the time of the claimed injury.
In a September 23, 2009 memorandum, Robert Sillik, the Chief of Facility Management,
indicated that the claim was given to him on September 15, 2009 and listed April 3, 2009 as the
date of injury. This date of injury was three days after appellant had been assigned to work for
Mr. Sillik. Appellant did not notify Mr. Sillik that he had been injured or needed medical
treatment. Mr. Sillik stated that management advised appellant to observe his existing
restrictions, which included a five-minute break every hour, no repetitive elbow movements, and
no pushing, pulling, lifting of more than 20 pounds for no more than two hours at a time.
On October 14, 2009 OWCP asked that appellant respond to Mr. Sillik’s comments,
further explain how his injury occurred, and submit medical evidence addressing causal
relationship.
In a November 10, 2009 statement, appellant related that his pain began the day he
started spot painting which also involved scraping, filling holes, and sanding. He related that
most of the spots were overhead such that it required a lot of bending or stretching. Appellant
noted telling managers about his pain the first time he mowed the grass. He stated that he
complained that the tractor used for mowing was very bad on his back. Appellant indicated that,
since he began his job, it involved about “99 percent” regular maintenance instead of light
maintenance. He explained that he did not have “all this pain before I started” and now he had it
constantly because of bending, stretching, and cutting grass on the tractor, instead of a lawn
mower. Appellant advised that he requested a traumatic injury claim form in August, but did not
get one until he asked a different manager.
Appellant also submitted medical evidence. This included a July 30, 2009 report from
Dr. Edward N. Powell, a Board-certified orthopedic surgeon, who advised that appellant reported
pain from between his shoulder blades down to his low back “ever since he went back to work.”
Appellant also indicated to Dr. Powell that he should not be working due to elbow pain caused
by his work. He attributed his back pain to entering and exiting vehicles and the bumping of the
vehicles. Dr. Powell stated that there was no specific injury to appellant’s back. Appellant noted
having previous back pain that was related to chronic pancreatitis, but appellant related that his
current pain was caused by work. Dr. Powell reported an impression of back pain with no hard
neurologic signs. In an August 20, 2009 treatment note, he advised that a lumbar magnetic
resonance imaging (MRI) scan showed “just a little bit of a degenerative disc.” Dr. Powell
indicated that there was not “much to do, except symptomatic care.”

2

By decision dated November 18, 2009, OWCP denied appellant’s claim as he did not
establish an injury as alleged. It found that the evidence did not substantiate that the actual event
occurred as alleged.
On September 23, 2010 appellant requested reconsideration and submitted additional
evidence.
In an October 28, 2010 memorandum, Mr. Sillik advised that, when appellant reported
for work on March 30, 2009, he stated that he had upcoming medical appointments for prior
injuries and also provided a work capacity evaluation showing his limitations. He reiterated that
appellant was told not to violate his restrictions. Mr. Sillik explained that he tried to assign
appellant computer duties but appellant indicated that he did not know how to use a computer.
Because of this appellant was assigned light maintenance duties. Mr. Sillik noted that, even
when appellant was assigned to cut grass with the riding lawn mower, he was told to take breaks
as needed.
In a December 5, 2010 letter, appellant contended that certain physical exertions entailed
in spot painting caused his back pain. He noted that he had to cut grass on a small tractor, which
had no shocks which caused his back to hurt, and not a riding lawn mower. Appellant contended
that, before September 15, 2009, he performed regular maintenance, not light maintenance. He
indicated that his job was structured to allow for 40 percent light maintenance, not 100 percent
regular maintenance. Appellant asserted that he was forced to take a job he was not qualified for
and that this caused his pain. He further asserted that Mr. Sillik lied about aspects of his claim
because he had filed complaints about Mr. Sillik.
In a decision dated December 22, 2010, OWCP modified the November 18, 2009
decision to reflect that, while the factual component of fact of injury had been established, the
claim was denied for failure to establish the medical component of fact of injury. It noted that
the treating physician did not connect the back condition to his employment.
Appellant submitted additional evidence and requested reconsideration on February 14,
September 12, 2011 and April 16, 2012. OWCP denied modification in decisions dated May 23,
November 15, 2011 and July 18, 2012, finding that the medical evidence was insufficient to
establish his claim.3
On July 7, 2013 appellant requested reconsideration. He argued that a breach of contract
existed because the employing establishment forced him to sign an agreement to take a job.
Appellant indicated that the contract was broken because his duties were supposed to be 60
percent clerical and 40 percent maintenance. He explained that he was supposed to work with a
small riding lawn mower and instead was given a tractor, which had no shock absorbers and was
a primary reason for his back pain. Appellant asserted that he should receive full compensation
since the end of his job.

3

In support of his April 16, 2012 reconsideration request, appellant submitted a November 29, 2011 treatment
note from Dr. Powell who opined that “mowing and work probably did not cause” his arthritis but it “might have
precipitated the symptoms.” Dr. Powell noted that it was “hard to prove from a medical standpoint.”

3

In a decision dated August 29, 2013, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
Appellant disagreed with the denial of his traumatic injury claim and timely requested
reconsideration on July 7, 2013. The underlying issue on reconsideration is medical in nature,
whether the April 3, 2009 work incident caused or contributed to an injury.
On reconsideration, appellant argued that a breach of contract existed because the
employing establishment forced him to sign an agreement regarding a job.7 Additionally, he
argued that the contract was broken because he had been promised duties that were 60 percent
clerical and 40 percent maintenance. Appellant explained that he was supposed to work with a
small riding lawn mower and instead was given a tractor which had no shock absorbers. OWCP
denied the claim because the medical evidence did not contain medical opinion evidence
explaining how his back condition was caused or aggravated by specific factors of his
employment.8 Appellant made arguments about his duties and the employing establishment’s
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b).

6

Id. at § 10.608(b).

7

Although appellant makes references to signing an agreement regarding a job, he did not submit a copy.

8

See for example, A.D., 58 ECAB 149 (2006).

4

personnel practices. He did not sufficiently explain how this demonstrated a legal error by
OWCP or how it advanced a relevant legal argument not previously considered by OWCP. The
Board has held that the submission of evidence which does not address the particular issue
involved is not a basis on which to reopen a case.9
Furthermore, appellant did not submit new and relevant medical evidence addressing
whether his employment contributed to his claimed condition. As noted, OWCP accepted that
appellant was performing certain job duties. The reason it denied the claim was that the medical
evidence did not sufficiently explain how particular job duties caused or contributed to his
claimed back condition. To have his claim reopened for a merit review, appellant needed to
submit new medical evidence addressing how his job duties caused or contributed to a diagnosed
medical condition.
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute new and relevant evidence not previously considered.
On appeal, appellant argues that he felt that he was being called a “liar or a cheat” every
time his claim was denied. He argued that his physician indicated that it was possible for the
tractor and grass cutting to cause pain in his back. Appellant asserted that his job was not a
genuine position but was an odd-lot sheltered employment position and that OWCP mishandled
his claim. The Board does not have jurisdiction to review the merits of the case. These
arguments go to the substantive issues of the claim. The issue on appeal is not whether
appellant’s claim is compensable but whether OWCP erred by declining to review that issue.
Appellant did not submit any evidence or argument in support of his reconsideration request that
warranted reopening of his claim for a merit review under section 8128(a).
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

